                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      SA:19-CR-00342(1)-DAE
                                                §
(1) Justin John Shorey                          §

                   ORDER RESETTING STATUS CONFERENCE

        IT IS HEREBY ORDERED that the above entitled and numbered case is reset for

STATUS CONFERENCE in Courtroom 5, on the Third Floor of the John H. Wood, Jr. United

States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Wednesday,

November 06, 2019 at 10:30 AM.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, United States Pretrial Services and the United

States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,

if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED.

        DATED: San Antonio, Texas, November 05, 2019.




                                                    ______________________________
                                                    DAVID A. EZRA
                                                    SENIOR U.S. DISTRICT JUDGE
